Citation Nr: 1634515	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  03-35 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1998 to September 2002.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

During the period of the appeal, the RO granted service connection for erectile dysfunction in a December 2015 Rating Decision.  Therefore, that claim for service connection has been resolved and is no longer before the Board on appeal.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

The Board notes that in May 2013, the Veteran testified before a Veterans' Law Judge (VLJ) via videoconference.  In July 2016, he testified before the undersigned VLJ.  While the law requires that the VLJ who conducts a hearing on an appeal must participate in any decision on that appeal, because the Veteran is withdrawing his claim for service connection for hypertension, the Board determines that the fact that the Veteran had two hearings, by two different VLJs, to be non-prejudicial.  38 U.S.C. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  A copy of the hearing transcripts are of record and has been reviewed.

This case was previously before the Board in November 2012, July 2013, and November 2014 when it was remanded for additional development.


FINDING OF FACT

In July 2016, the Board received notification from the Veteran that a withdrawal of the claim for entitlement to service connection for hypertension was requested.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Appellant (or his or her authorized representative), for entitlement to service connection for hypertension, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204 (2015).  In the present case, the Appellant has withdrawn his appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal for entitlement to service connection for hypertension is dismissed.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


